                 UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF WISCONSIN

 EUGENE SMITH,

                      Petitioner,
                                                   Case No. 20-CV-1230-JPS
 v.

 RANDALL R. HEPP,
                                                                   ORDER
                      Respondent.


       On August 10, 2020, Petitioner Eugene Smith (“Smith”) filed a

habeas petition pursuant to 28 U.S.C. § 2254, seeking relief from a

conviction and sentence imposed by the state of Wisconsin. (Docket #1). He

also filed a motion to appoint counsel. (Docket #4). On September 11, 2020,

Magistrate Judge Stephen C. Dries issued a Report and Recommendation

(“R&R”) which screened the petition pursuant to Rule 4 of the Rules

Governing Section 2254 Proceedings. (Docket #12). Rule 4 provides that

courts should dismiss a petition “[i]f it plainly appears from the petition

and any attached exhibits that the petitioner is not entitled to relief in the

district court.”

       When reviewing a magistrate’s recommendation, this Court is

obliged to analyze de novo “those portions of the report or specified

proposed findings or recommendations to which objection is made.” 28

U.S.C. § 636(b)(1)(C). The Court can “accept, reject, or modify, in whole or

in part, the findings or recommendations made by the magistrate.” Id. The

Court’s review encompasses both the magistrate’s legal analysis and factual

findings. Id.




  Case 2:20-cv-01230-JPS Filed 10/23/20 Page 1 of 5 Document 16
        Magistrate Judge Dries determined that the petition was not timely

under 28 U.S.C. § 2244(d), which requires petitioners to file their petition in

federal court within one year of the date of final judgment. (Docket #12 at

3). Magistrate Judge Dries explained that Smith would have had to file his

petition by March 25, 2005 in order to be timely; instead, he filed it on

August 10, 2020. (Id. at 4). Smith himself does not dispute that the petition

is untimely; he simply explains that he was not aware of this avenue of relief

because his state court lawyer did not inform him that he could file a habeas

petition. (Id.).

        A late petition can only be considered under one of two

circumstances. The first is commonly known as the “actual innocence”

exception, i.e., if the petitioner “‘presents evidence of innocence so strong

that a court cannot have confidence in the outcome of the trial unless the

court is also satisfied that the trial was free of non-harmless error.’” Gladney

v. Pollard, 799 F.3d 889, 896 (7th Cir. 2015) (quoting Schlup v. Delo, 513 U.S.

298, 316 (1995)). Smith does not present evidence of innocence, so the first

exception is not at play.

        The second exception is “equitable tolling,” which is “reserved for

extraordinary circumstances far beyond the litigant’s control that

prevented timely filing.” Socha v. Boughton, 763 F.3d 674, 684 (7th Cir. 2014)

(quotation omitted). To be entitled to equitable tolling, a petitioner bears

the burden of establishing: “(1) that he has been pursuing his rights

diligently, and (2) that some extraordinary circumstance stood in his way

and prevented timely filing.” Id. at 683–84; Holland v. Florida, 560 U.S. 631,

649 (2010). Judge Dries evaluated the petition, and determined that there

was no evidence that Smith had been diligently pursuing his rights for

fifteen years, much less that his attorney’s failure to inform him about


                            Page 2 of 5
  Case 2:20-cv-01230-JPS Filed 10/23/20 Page 2 of 5 Document 16
federal habeas relief was an extraordinary circumstance. (Docket #12 at 4–

5).

         In his first submission contesting the R&R, Smith describes his

disillusionment with the criminal system, including with his attorney and

the trial court judge. (Docket #13). In his second submission contesting the

R&R, Smith expounds on his frustration, and asks what the point of

appellate counsel is if it was ultimately his responsibility to file a federal

habeas petition. (Docket #14). He does not raise any specific objection with

Magistrate Judge Dries’s application of the law or characterization of the

facts.

         The Court will, nevertheless, endeavor to address Smith’s confusion

regarding the state appeals procedure and federal habeas procedure. As

Magistrate Judge Dries explained, a state prisoner in custody pursuant to a

state court judgment has one year from the date “the judgment became

final” to seek federal habeas relief. 28 U.S.C. § 2244(d)(1)(A). A judgment

becomes final within the meaning of Section 2244(d)(1)(A) when all direct

appeals in the state courts are concluded followed by either the completion

or denial of certiorari proceedings in the U.S. Supreme Court, or if certiorari

is not sought, at the expiration of the ninety days allowed for filing for

certiorari. See Ray v. Clements, 700 F.3d 993, 1003 (7th Cir. 2012). In other

words, the state appeal is separate from the federal habeas petition; the state

appeal, including a petition for review to the state high court, must be

completed before the federal habeas petition can begin. According to

publicly available records, it appears that Smith did not seek review with

the Wisconsin Supreme Court within thirty days of the Wisconsin appeals

court’s decision. See Wis. Stat. § 808.10; Milwaukee County Circuit Court

Case No. 2000CF006231 available at https://wcca.wicourts.gov. This means


                            Page 3 of 5
  Case 2:20-cv-01230-JPS Filed 10/23/20 Page 3 of 5 Document 16
that, in addition to his petition being untimely, Smith failed to exhaust all

state court remedies that would have finalized the judgment for the

purposes of a federal habeas petition.

       Additionally, not only is a federal habeas petition a different case

from the underlying state criminal proceeding, but it is also a civil matter.

Civil litigants have “neither a constitutional nor statutory right to a court-

appointed attorney.” James v. Eli, 889 F.3d 320, 326 (7th Cir. 2018). While the

“court may request an attorney to represent any person unable to afford

counsel,” it does so at its discretion. 28 U.S.C. § 1915(e)(1); James, 889 F.3d

at 326; Pruitt v. Mote, 503 F.3d 647, 655 (7th Cir. 2007) (en banc) (citing

standard for appointing counsel in civil cases). This explains why Smith did

not automatically receive counsel for his federal habeas petition.

       Smith has not provided the Court with any reason to overrule

Magistrate Judge Dries’s R&R. Therefore, the Court will adopt the R&R and

dismiss the case. Under Rule 11(a) of the Rules Governing Section 2254

Cases, “the district court must issue or deny a certificate of appealability

when it enters a final order adverse to the applicant.” To obtain a certificate

of appealability under 28 U.S.C. § 2253(c)(2), Smith must make a

“substantial showing of the denial of a constitutional right” by establishing

that “reasonable jurists could debate whether (or, for that matter, agree

that) the petition should have been resolved in a different manner or that

the issues presented were adequate to deserve encouragement to proceed

further.” Miller-El v. Cockrell, 537 U.S. 322, 336 (2003) (internal citations

omitted). No reasonable jurists could debate whether this Court’s

procedural ruling was correct. As a consequence, the Court is compelled to

deny a certificate of appealability as to Smith’s petition.




                            Page 4 of 5
  Case 2:20-cv-01230-JPS Filed 10/23/20 Page 4 of 5 Document 16
      Accordingly,

      IT IS ORDERED that Magistrate Judge Stephen C. Dries’s Report

and Recommendation (Docket #12) be and the same is hereby ADOPTED;

      IT IS FURTHER ORDERED that Petitioner Eugene Smith’s petition

for writ of habeas corpus (Docket #1) be and the same is hereby DENIED;

      IT IS FURTHER ORDERED that this matter be and the same is

hereby DISMISSED with prejudice;

      IT IS FURTHER ORDERED that a certificate of appealability be and

the same is hereby DENIED; and

      IT IS FURTHER ORDERED that Petitioner Eugene Smith’s motion

to appoint counsel (Docket #4) be and the same is hereby DENIED as moot.

      The Clerk of Court is directed to enter judgment accordingly.

      Dated at Milwaukee, Wisconsin, this 23rd day of October, 2020.

                                 BY THE COURT:




                                 J.P. Stadtmueller
                                 U.S. District Judge




                            Page 5 of 5
  Case 2:20-cv-01230-JPS Filed 10/23/20 Page 5 of 5 Document 16
